Citation Nr: 0709312	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-10 442A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at Gilmore Memorial Hospital from 
November 20, 2004 to November 23, 2004, pursuant to the 
"Millennium Bill Act."


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center in Memphis, Tennessee.  
In June 2006, the Board remanded this case for the veteran to 
be afforded a Travel Board hearing.  In July 2006, the 
veteran testified at a Travel Board hearing at the Nashville, 
Tennessee RO.  The claims file was later obtained from the 
Jackson, Mississippi RO.  The claims file from the Jackson, 
Mississippi RO and the veteran's administrative medical file 
from the Nashville, Tennessee RO have been received at the 
Board and associated together.  


FINDINGS OF FACT

1.  The emergency services provided by Gilmore Memorial 
Hospital from November 20, 2004 to November 23, 2004, were 
provided in a facility held out as providing emergency care 
to the public.

2.  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The record does not establish that the claim for payment 
if reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6. The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Gilmore Memorial Hospital from November 
20, 2004 to November 23, 2004, pursuant to the "Millennium 
Bill Act," have been met. 38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). In the instant case, the veteran's claim is 
being granted. As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Medical records from Gilmore Memorial Hospital commencing 
from November 20, 2004, show that the veteran was brought via 
ambulance to that facility in the evening of November 20, 
2004.  The veteran arrived at Gilmore Memorial Hospital in 
the Emergency Room.  It was noted that he had been proved 
Albuterol en route.  The veteran had begun breathing easier.  
It was noted that the veteran had been at the VA facility the 
day before.  He had a colonoscopy performed for rectal 
bleeding.  The current diagnosis was acute flare-up of 
chronic obstructive pulmonary disorder (COPD).  The Emergency 
Physician Record reflected that the current severity of the 
condition was moderate which was thereafter reduced to mild.  
Respiratory symptoms of prolonged respirations, rhonchi, 
wheezing, and chest wall tenderness were noted.  The clinical 
impression was COPD, acute exacerbation.  He was admitted to 
the hospital.  

A letter was provided by the Medical Director of Gilmore 
Memorial Hospital, R.A.D., Jr., in which he stated that the 
veteran was brought to Gilmore Memorial Hospital on November 
20, 2004.  The veteran became severely dyspneic and thought 
he was dying.  He had just returned from VA where he had 
undergone a colonoscopy.  The physician opined that the 
ambulance transport, the emergency care, and the hospital 
admission were under emergent conditions as the veteran's 
medical state was possibly life threatening in view of his 
disease. 

The veteran contends that he called his ex-wife when he 
became unable to breathe.  She called the ambulance.  He had 
passed out when he was initially picked up by the ambulance 
personnel.  He stated that the VA clinic which was nearby was 
closed, the other VA facility was 90 miles away, and the 
Gilmore Memorial Hospital was one block away.  The ambulance 
took him to Gilmore Memorial Hospital as it was closest 
facility in this medical emergency.  The veteran's ex-wife 
submitted a letter in which she indicated that the veteran 
had been treated by VA for rectal bleeding.  The veteran was 
given Home Oxygen by VA and their son was trained in how to 
use the 24-hour oxygen tank.  The ex-wife and their son 
brought the veteran home.  He was gasping and weak when they 
left him and she expressed being worried.  The next morning, 
Saturday November 20, 2004, the veteran called and said he 
had been up all night, fighting for air.  He stated that he 
could not walk and he was scared.  He told his ex-wife that 
he did not feel that he was going to make it and he was 
barely audible.  The ex-wife indicated that at that point, 
she called the VA phone line and the recording said to call a 
local hospital in case of emergency.  She then dialed "911" 
and reported the veteran to them.  The "911" operator 
called the ambulance.  

The veteran presented his contentions above at his personal 
hearing.  The Board finds that both the veteran and his ex-
wife were competent to report what had occurred, according to 
their observations.  Both of them were credible.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1003. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
and is referred to as the "Millennium Bill Act."

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment if reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2004).

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the service rendered occurred after the 
effective date of the "Millennium Bill Act."

The veteran's claim was denied on the basis that VA care was 
available to the veteran (criterion (c) under the 
"Millennium Bill Act.")  The Board will consider all of the 
criteria.

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
veteran was admitted to Gilmore Memorial Hospital emergency 
room and was given emergency treatment.  Thus, the first 
criterion is met.

Second, the veteran reasonably felt that he was dying because 
he was unable to breathe.  The veteran was treated on an 
emergent basis.  He felt that he could not breathe.  The lay 
evidence credibly establishes that the veteran was on 24-hour 
Home Oxygen and was having extreme difficulty breathing.  He 
did not call the ambulance himself.  The veteran reported 
that he passed out, which is consistent with the call having 
been made by his ex-wife instead of by himself as he was 
unable at that time after speaking to his wife.  The Medical 
Director of Gilmore Memorial Hospital opined that the veteran 
was seen on an emergent basis.  Therefore, the claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Thus, the second criterion is met.

Although it was determined that a VA medical facility was 
available to the veteran, the Board finds that this was not 
the case.  The VA clinic was in closest proximity was closed 
and the VA telephone line directed the veteran's ex-wife to 
call "911."  The next closed facility was 90 miles away, as 
shown by the veteran on a map at his hearing.  Gilmore 
Memorial Hospital was one block away.  The veteran was having 
difficulty breathing.  Thus, the Board finds that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  The Board's 
statements are credible and supported by the documentary 
record.  It would not have been prudent for the veteran to 
have traveled for over an hour in his medical state, when 
Gilmore Memorial Hospital was one block away and his 
condition was considered emergent.  Thus, the third criterion 
is met.

The record does not establish that the claim for payment if 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  The veteran's condition improved during 
the initial emergent treatment.  The complete records are not 
in the claims file.  VA had the opportunity to obtain those 
and was clearly aware of their existence.  The veteran 
provided pertinent emergency room records.  The Board's 
decision is based on these records.  Thus, the fourth 
criterion is met.  

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The veteran was in 
receipt of VA pension benefits and under VA medical care.  
Thus, the fifth criterion is met.

The veteran is financially liable to the provider of 
emergency treatment for that treatment.  Thus, the sixth 
criterion is met.

The record does not establish that veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
Gilmore Memorial Hospital.  Thus, the seventh criterion is 
met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by 
Gilmore Memorial Hospital from November 20, 2004 to 
November 23, 2004, pursuant to the "Millennium Bill Act."


ORDER

Payment or reimbursement for medical services provided by 
Gilmore Memorial Hospital from November 20, 2004 to 
November 23, 2004, pursuant to the "Millennium Bill Act," is 
granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


